Lundberg Stratton, J.,
dissenting. I continue to disagree with the majority’s decision in State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 715 N.E.2d 1062, upon which the majority relies herein in affirming the appellate court’s holding that R.C. 2315.21(D)(3)(a) is unconstitutional. Thus, I join in Chief Justice Moyer’s dissent and agree that Sheward should never have been accepted as an original action. I also reiterate my belief that 1996 Am.Sub.H.B. No. 350, including the amendments made to R.C. 2315.21, at issue in this case, addresses the single subject of tort reform.
R.C. 2315.21(D)(3)(a) seeks to protect a defendant from being subjected to subsequent punitive damage awards for conduct once the defendant has satisfied *206a punitive damages judgment for the same conduct beyond a threshold amount. 146 Ohio Laws, Part II, 3967-3968. This is an important issue that should have been considered on its own merits with full briefing and oral argument. But the majority’s wholesale dismantling of Am.Sub.H.B. No. 350, under the pretext of a violation of the one-subject rule, will forever preclude this court from individually considering important issues like the one presented in this case.
Accordingly, for the aforementioned reasons I dissent.
Cook, J., concurs in the foregoing dissenting opinion.